internal_revenue_service department of the treasury number release date index no re washington dc person to contact telephone number refer reply to cc psi b04 - plr - date october legend trust decedent sister brother x cousin charity charity date date state disclaimer statute dear this is in response to your date letter and other correspondence in which you request a ruling that the proposed disclaimer will be a qualified_disclaimer under sec_2518 of the internal_revenue_code and that the proposed reformation of decedent’s testamentary_trust will be a qualified_reformation under sec_2055 decedent executed his will on date and died on date sister is the personal representative of the estate of decedent sec_3_1 a of decedent’s will provides for the disposition of decedent’s residuary_estate as follows the trustees shall divide the trust estate into a sufficient number of equal shares so that one such share shall be set_aside and held in trust for sister if she survives me one such share shall be set_aside and held in trust for my brother brother and his plr - wife x if either or both of them survive me or if they both fail to survive me such share shall be paid over and distributed to charity to be used for its general purposes without restriction as to the use of income or principal one such share shall be paid over and distributed free of further trust to my cousin cousin and his wife jointly if both survive me or all to the survivor if only one of them survives me and if both of them do not survive me such share shall be paid over and distributed to their then living descendants per stirpes and one such share shall be paid over and distributed to charity to be used for its general purposes without restriction as to its use of income or principal sec_3_1 b provides that the shares set_aside in trust under sec_3_1 a shall be held and administered by the trustees for the trusts and purposes hereinafter set forth sec_3_1 b provides that from the time of decedent’s death the trustees shall pay the income from such share to the beneficiary or beneficiaries for whom such share was set_aside sec_3_1 b provides that in addition to the payment of income the trustees shall pay to or for the benefit of such beneficiary or beneficiaries from the principal of such share such amounts as the trustees may deem advisable to provide for such beneficiary’s maintenance in health and reasonable comfort and support in his or her accustomed manner of living sec_3_1 b b provides that upon the death of the survivor of brother and x the trust share set_aside for their benefit shall be paid over and distributed to charity to be used for its general purposes without restriction as to the use of income or principal it is represented that charity is an organization which qualifies as a charitable_organization under sec_170 and sec_2055 brother predeceased decedent and is survived by x x proposes to unqualifiedly and irrevocably disclaim renounce and refuse to accept any interest property or benefit in to or from all rights x has under sec_3_1 b of decedent’s will it is represented that x has not received the interest or any benefits of the trust established under sec_3_1 b and that the disclaimed interest will pass without direction by her it is represented that x’s disclaimer will be in writing and delivered to the personal representative of decedent’s estate within nine months after the date of decedent’s death at which time it will become irrevocable x does not disclaim her right to the income of the testamentary_trust under sec_3_1 b of decedent’s will or any distribution to which x might become entitled by virtue of a reformation of the trust the personal representative and trustees propose to petition the appropriate court to reform the trust to comply with the requirements of a charitable_remainder plr - unitrust described in sec_664 the trust as reformed will require the trustees in each taxable_year of the trust accounting from the date of decedent’s death to pay x during her lifetime in quarterly installments at the end of each quarter a unitrust_amount equal to percent of the net fair_market_value of the assets of the trust valued as of the first day of such taxable_year of said trust upon x’s death the remaining balance of the trust property will be paid to charity you have requested the following rulings x’s proposed disclaimer of her right to receive principal distributions from decedent’s testamentary_trust will be a qualified_disclaimer under sec_2518 the proposed reformation of trust will be a qualified_reformation under sec_2055 an estate_tax charitable deduction under sec_2055 will be allowed for the present_value of the remainder_interest in trust as reformed ruling no sec_2046 provides that disclaimers of property interests passing upon death are treated as provided in sec_2518 sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property the disclaimed interest is treated as if it had never been transferred to the person making the qualified_disclaimer for purposes of the federal estate gift and generation-skipping_transfer_tax provisions sec_2518 defines the term qualified_disclaimer as an irrevocable and unqualified refusal by a person to accept an interest in property but only if the disclaimer is in writing the writing is received by the transferor of the interest his legal_representative or the holder of the legal_title to the property to which the interest relates not later than months after the date on which the transfer creating the interest in the person making the disclaimer is made or the date on which the person making the disclaimer attains age the person making the disclaimer has not received the interest or any of its benefits and as a result of the disclaimer the interest passes without any direction on the part of the person making the disclaimer to the decedent's spouse or to a person other than the person making the disclaimer plr - sec_25_2518-3 of the gift_tax regulations provides that if the requirements of sec_2518 are satisfied the disclaimer of all or an undivided portion of any separate interest in property may be a qualified_disclaimer even if the disclaimant has another interest in the same property in general each interest in property that is separately created by the transferor is treated as a separate interest for example if an income_interest in securities is bequeathed to a for life then to b for life with the remainder_interest in the securities bequeathed to a's estate and if the remaining requirements of sec_2518 are satisfied a can make a qualified_disclaimer of either the income_interest or the remainder sec_25_2518-3 example describes a situation where w is to receive all of the trust income_for_life the trustee has the power to invade the trust corpus for the support or maintenance of d during the life of w the trust is to terminate at w's death at which time the trust property is to be distributed to d d makes a timely disclaimer of the right to corpus during w's life but does not disclaim the remainder_interest the example concludes that d's disclaimer is a qualified_disclaimer assuming the remaining requirements of sec_2518 are met state disclaimer statute provides that where devolution to the disclaimant is expressly conditioned on the disclaimant’s survival of the deceased owner the property or interest disclaimed devolves as if the disclaimant had died immediately before the deceased owner in this case x proposes to disclaim her right to receive distributions from the trust corpus pursuant to sec_3_1 b of decedent's will x's interest in the corpus of the trust is a separate interest in the trust for purposes of sec_2518 accordingly assuming the other requirements of sec_2518 are satisfied we conclude that the proposed disclaimer will be a qualified_disclaimer under sec_2518 ruling nos and sec_2055 provides in part that for estate_tax purposes the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of any corporation organized and operated exclusively for religious charitable educational and certain other purposes sec_2055 disallows the estate_tax charitable deduction where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest which is extinguished upon the decedent's death in the same property passes or has passed for less than adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in sec_2055 unless- plr - a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_2055 provides that a deduction shall be allowed under sec_2055 in respect of any qualified_reformation sec_2055 provides that the term qualified_reformation means a change_of a governing instrument by reformation amendment construction or otherwise which changes a reformable_interest into a qualified_interest but only if- i any difference between i the actuarial value determined as of the date of decedent's death of the qualified_interest and ii the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest ii in the case of i a charitable_remainder interest the nonremainder interest before and after the qualified_reformation terminates at the same time or ii any other interest the reformable_interest and the qualified_interest are for the same period and iii such change is effective as of the date of decedent's death sec_2055 defines the term reformable_interest to mean any interest for which a deduction would be allowable under sec_2055 at the time of the decedent's death but for sec_2055 sec_2055 provides that the term reformable_interest does not include any interest unless before the remainder vests in possession all payments to persons other than an organization described in sec_2055 are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property sec_2055 provides however that sec_2055 shall not apply to any interest if a judicial proceeding is commenced to change such interest into a qualified_interest not later than the 90th day after the last date including extensions for filing an estate_tax_return if an estate_tax_return is required to be filed sec_2055 defines a qualified_interest as an interest for which a deduction is allowable under sec_2055 plr - sec_20_2055-2 of the estate_tax regulations provides that if a_trust is created for both charitable and private purposes a deduction may be taken for the value of the charitable beneficial_interest only insofar as that interest is presently ascertainable and hence severable from the noncharitable interest in the instant case x’s disclaimer of her interest in the corpus of the trust will be a qualified_disclaimer under sec_2518 thus for estate_tax purposes the interest is treated as never having passed to x further as a result of the disclaimer x will be treated under applicable local law as if she predeceased decedent with respect to the disclaimed interest thus for estate_tax purposes as of the date of decedent’s death x’s right to receive trust income is deemed to be the only noncharitable interest in trust therefore we conclude that if the disclaimer is executed and the requirements of sec_2518 are otherwise satisfied the charitable interest in trust prior to reformation would have qualified for an estate_tax charitable deduction under sec_2055 but for the provisions of sec_2055 the interest passing to x was not expressed in terms of either specified dollar amounts or a fixed percentage of the fair_market_value of the property as required by sec_2055 however the proposed reformation as represented will meet the requirements under sec_2055 to be a qualified_reformation the charitable_remainder interest in the proposed reformed trust will be a reformable_interest because it is represented that the interest will be expressed in a fixed percentage of the fair_market_value of the property and a judicial proceeding to reform the trust will commence within days of the date that the decedent’s federal estate_tax_return is due based on an interest rate of percent the factor for determining the actuarial value of the charitable_remainder interest in trust prior to reformation is for each one dollar of trust corpus at the date of decedent’s death based on the assumption that the entire trust income would be distributed annually the factor for determining the actuarial value of the charitable_remainder interest in trust as reformed is for each one dollar of trust corpus at the date of decedent’s death thus the difference between the actuarial value of the reformable_interest in trust and the qualified_interest after formation will be less than percent of the actuarial value of the reformable_interest moreover x’s interest before and after the proposed reformation will terminate at the same time ie x’s death the proposed reformation will be effective as of the date of decedent’s death accordingly the proposed reformation will be a qualified_reformation therefore we conclude that the proposed reformation will be a qualified_reformation for purposes of sec_2055 provided that the reformation is effective under local law is commenced timely and the trust as reformed satisfies the requirements of sec_664 plr - if the reformed charitable_remainder_trust meets the requirements of a charitable_remainder_unitrust as described under sec_664 the present_value of the remainder_interest in trust as reformed determined in accordance with sec_20_2055-2 will be allowed as an estate_tax charitable deduction under sec_2055 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein we express or imply no opinion on the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter under any other provisions of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely lorraine e gardner senior counsel office of associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
